DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 15 has been previously canceled. Claims 1-14 and 16-18 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7-11, and 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the supply voltage and/or temperature" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation, "a characteristic map," in line 2. It is unclear if this is a new characteristic map or one previously referenced in claim 6 from which claim 7 depends.
Claim 8 recites the limitation "the correction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations, "the moment in time at which the injector opens" and "the moment of time" throughout the claim. These limitations lack antecedent basis and further it is unclear if they are referencing the same moment in time or a different moment in time.
Claim 11 recites the limitations, "a common fuel accumulator" and "a plurality of injectors" in lines 2-4. It is unclear if these are new components or the components previously cited in claim 1.
Claim 17 recites the limitation, "the moment in time," but it is not clear what moment of time is being referenced.
Claims 9, 16, and 18 are rejected since they are dependent on indefinite claims 8, 7, and 8 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scherrbacher (DE19726756 A1) hereinafter Scherrbacher.
Claim 1:

It should be noted that the injector opening duration depends on the first and second pressure values which are used to determine to the fuel mass which determines the closing time.
Claim 2:
Scherrbacher, as shown in the rejection above, discloses all the limitations of claim 1.
Scherrbacher also discloses wherein the first pressure measurement is carried out before the injector is opened and/or the second pressure measurement is carried out after the injector has been opened. [Para. 0037; Fig. 3, prail.EVcurrent]
Claim 3:
Scherrbacher, as shown in the rejection above, discloses all the limitations of claim 1.
Scherrbacher also discloses wherein the first and the second pressure values are determined by different evaluation methods, wherein, a second evaluation method used for determining the second pressure value works faster than a first evaluation method used for determining the first pressure value. [Para. 0015-0017]
Claim 10:

Scherrbacher also discloses wherein the second pressure measurement and/or the determination of the second pressure value are carried out at a moment in time which is fixedly predetermined with respect to the moment in time at which the injector opens, wherein the moment in time is fixedly predetermined, or wherein the second pressure measurement and/or the determination of the second pressure value are carried out at a moment in time which is variable with respect to the moment in time at which the injector opens, the moment in time being determined depending on a desired injection quantity for the respective opening operation of the injector. [Para. 0037; Fig. 3, prail.EVcurrent]
It should be noted that the subsequent measurements are taken after short time intervals and thus taken at a fixedly predetermined time relative to the time at which the injector opens.
Claim 11:
Scherrbacher, as shown in the rejection above, discloses all the limitations of claim 1.
Scherrbacher also discloses wherein the internal combustion engine comprises a common fuel accumulator for a plurality of injectors, which are assigned to different combustion chambers, and/or wherein the internal combustion engine comprises a plurality of injectors, the injector opening duration being determined for each injector individually. [Para. 0028]
Claim 12:
Scherrbacher, as shown in the rejection above, discloses all the limitations of claim 1.
Scherrbacher also discloses wherein the internal combustion engine comprises a pump for generating a variable target pressure in the fuel accumulator, wherein the target pressure and a desired injection quantity are specified on the basis of engine operating parameters and/or a user input, wherein the injector opening duration is determined depending on the desired injection quantity. [Para. 0026, 0030, 0032]
Claim 13:
Scherrbacher discloses an engine control software comprising commands for executing a method of operating an internal combustion engine comprising [Para. 0027] a controllable injector for injecting fuel into a combustion chamber, the injector communicating with a fuel accumulator through which it is supplied with fuel, the method comprising the following steps: [Para. 0001; Fig. 1, Items 6, 11] determining a first pressure value of pressure in the fuel accumulator on the basis of a first pressure measurement, [Para. 0037; Fig. 3, prail.EVopen] determining a second pressure value of the pressure in the fuel accumulator on the basis of a second pressure measurement carried out after the first pressure measurement, and [Para. 0037; Fig. 3, prail.EVcurrent] determining an injector opening duration depending on the first and the second pressure values. [Para. 0038-0043]
Claim 14:
Scherrbacher discloses an internal combustion engine comprising a controllable injector for injecting fuel into a combustion chamber and further comprising a fuel accumulator with which the injector communicates and through which it is supplied with fuel, and [Para. 0001; Fig. 1, Items 6, 11] still further comprising a pressure sensor for measuring pressure in the fuel accumulator, the internal combustion engine comprising an engine control unit, which is programmed to execute the following steps: [Para. 0027] determining a first pressure value of the pressure in the fuel accumulator on the basis of a first pressure measurement, [Para. 0037; Fig. 3, prail.EVopen] determining a second pressure value of the pressure in the fuel accumulator on the basis of a second pressure measurement carried out after the first pressure measurement, and [Para. 0037; Fig. 3, prail.EVcurrent] determining an injector opening duration depending on the first and the second pressure values. [Para. 0038-0043]
Claim 17:
Scherrbacher, as shown in the rejection above, discloses all the limitations of claim 10.
Scherrbacher also discloses wherein the moment in time is fixedly predetermined independently of a desired injection quantity. [Para. 0037; Fig. 3, prail.EVcurrent]
It should be noted that intervals are fixedly predetermined since they are not dependent on any other function or measurement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scherrbacher as applied to claim 3 above, and further in view of Li et al. (US 2007/0251506 A1) hereinafter Li.
Claim 4:
Scherrbacher, as shown in the rejection above, discloses all the limitations of claim 3.
Scherrbacher doesn’t explicitly disclose wherein at least one of the following method steps is carried out for determining the first pressure value, while the determination of the second pressure value is carried out without this step: correction of the pressure measurement value with respect to a variation of the supply voltage and/or temperature; downsampling; or digital filtering.
However, Li does disclose wherein at least one of the following method steps is carried out for determining the first pressure value, while the determination of the second pressure value is carried out without this step: correction of the pressure measurement value with respect to a variation of the supply voltage and/or temperature; downsampling; or digital filtering. [Para. 0079-80]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Scherrbacher with the disclosure of Li to ensure the accuracy and plausibility of the measurement. It should be noted that Scherrbacher allows for a selection of calculation method based on desired accuracy and/or available calculation time [Para. 0015].

Claims 5-9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scherrbacher as applied to claim 1 above, and further in view of Frenz (DE10342130 A1) hereinafter Frenz.
Claim 5:
Scherrbacher, as shown in the rejection above, discloses all the limitations of claim 1.
Scherrbacher doesn’t explicitly disclose wherein a first injector opening duration is first determined depending on the first pressure value and, when the second pressure value is available, a correction of the first injector opening duration is carried out depending on the second pressure value.
However, Frenz does disclose wherein a first injector opening duration is first determined depending on the first pressure value and, when the second pressure value is available, a correction of the first injector opening duration is carried out depending on the second pressure value. [Para. 0047]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Scherrbacher with the disclosure of Frenz to quickly determine an adjustment to the injector opening duration to more accurately inject a desired quantity of fuel in to the cylinder thus increasing efficiency.
Claim 6:
Scherrbacher and Frenz, as shown in the rejection above, discloses all the limitations of claim 5.
Scherrbacher doesn’t explicitly disclose wherein the correction of the first injector opening duration depends on a desired injection quantity and/or the pressure in the accumulator and/or is effected by means of a characteristic map, which depends on the desired injection quantity and/or the pressure in the accumulator.
However, Frenz does disclose wherein the correction of the first injector opening duration depends on a desired injection quantity and/or the pressure in the accumulator and/or is effected by means of a characteristic map, which depends on the desired injection quantity and/or the pressure in the accumulator. [Para. 0043-0047]
The term, "the pressure in the accumulator" is assumed to be referencing the pressure at the time of correction.
Claim 7:
Scherrbacher and Frenz, as shown in the rejection above, discloses all the limitations of claim 6.
Scherrbacher doesn’t explicitly disclose wherein, for correcting the first injector opening duration, a correction value is read out from a characteristic map, wherein the correction value is read out on the basis of the first pressure value before the second pressure value has been determined, and wherein, after having been read out, the correction value is adapted on the basis of the second pressure value.
However, Frenz does disclose wherein, for correcting the first injector opening duration, a correction value is read out from a characteristic map, wherein the correction value is read out on the basis of the first pressure value before the second pressure value has been determined, and wherein, after having been read out, the correction value is adapted on the basis of the second pressure value. [Para. 0038-0041]
Claim 8:
Scherrbacher, as shown in the rejection above, discloses all the limitations of claim 1.
Scherrbacher doesn’t explicitly disclose wherein the determination of the injector opening duration and the correction of the first injector opening duration are carried out depending on a pressure difference between the second pressure value and a third pressure value.
However, Frenz does disclose wherein the determination of the injector opening duration and the correction of the first injector opening duration are carried out depending on a pressure difference between the second pressure value and a third pressure value. [Para. 0047-0052]
It should be noted that since corrections are continually happening, a third pressure measurement would simply be a subsequent pressure measurement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Scherrbacher with the disclosure of Frenz to quickly determine an adjustment to the injector opening duration to more accurately inject a desired quantity of fuel in to the cylinder quickly to enable a quick pressure build up during a start condition [Para. 0053].
Claim 9:
Scherrbacher and Frenz, as shown in the rejection above, discloses all the limitations of claim 8.
Scherrbacher doesn’t explicitly disclose wherein the third pressure value is determined on the basis of the first pressure measurement and/or on the basis of a third pressure measurement, wherein the third pressure measurement is carried out in close temporal proximity to the first pressure measurement and/or before the first pressure measurement, the determination of the first pressure value being carried out immediately after the determination of the third pressure value.
However, Frenz does disclose wherein the third pressure value is determined on the basis of the first pressure measurement and/or on the basis of a third pressure measurement, wherein the third pressure measurement is carried out in close temporal proximity to the first pressure measurement and/or before the first pressure measurement, the determination of the first pressure value being carried out immediately after the determination of the third pressure value. [Para. 0047-0052]
Since the system of Frenz has a rail pressure that is "currently detected every millisecond," a measurement would be taken before the injector valve is open.
Claim 16:
Scherrbacher and Frenz, as shown in the rejection above, discloses all the limitations of claim 7.
Scherrbacher doesn’t explicitly disclose wherein the correction value is scaled on the basis of the second pressure value.
However, Frenz does disclose wherein the correction value is scaled on the basis of the second pressure value. [Para. 0038-0041; signal mkr]
Claim 18:
Scherrbacher and Frenz, as shown in the rejection above, discloses all the limitations of claim 8.
Scherrbacher doesn’t explicitly disclose wherein the second and the third pressure values are determined by applying the same evaluation method.
However, Frenz does disclose wherein the second and the third pressure values are determined by applying the same evaluation method. [Para. 0025]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dolker (US 2018/0023502 A1), Walder et al. (US 2016/0138509 A1), Prospero et al. (US 2016/0131012 A1), Osaki (US 2007/0044764 A1), Hemmerlein et al. (US 2011/0313639 A1), and Nakagawa et al. (US 2008/0059039 A1) each disclose control systems for fuel injection timing and amount through pressure in a fuel rail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KURT PHILIP LIETHEN/Examiner, Art Unit 3747